IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                                )
                                                  )
       v.                                         ) ID No. 1602002148
                                                  )
JAHEEL S. PARKER,                                 )
                                                  )
       Defendant.                                 )

                              Date Submitted:        February 24, 2020
                              Date Decided:          June 25, 2020

                                            ORDER

       Upon consideration of Defendant’s Motion for Reduction of Sentence

(“Motion”), Superior Court Criminal Rule 35, statutory and decisional law, and the

record in this case, IT APPEARS THAT:

       1.      On September 19, 2016, Defendant pled guilty to Possession of a

Firearm by a Person Prohibited (“PFBPP”), Burglary First Degree, and Assault

Second Degree.1 By Order dated December 9, 2016, effective February 4, 2016,

Defendant was sentenced as follows: for PFBPP, IN16-02-0485, 10 years 6 months

at Level V, suspended after 5 years, for 2 years 6 months at Level IV (DOC

Discretion), suspended after 6 months, for 2 years at supervision Level III; 2 for

Burglary First Degree, IN16-02-0484, 5 years at Level V, suspended after 3 years,


1
  D.I. 7.
2
  The first 3 years of this sentence is a mandatory term of incarceration pursuant to 11 Del. C. §
1448.
for 2 years at supervision Level III;3 for Assault Second Degree, IN16-02-0477, 4

years at Level V, suspended after 2 years, for 2 years at supervision Level III. 4

       2.      On February 24, 2020, Defendant filed the instant Motion, asking the

Court to reduce 1 year from his total Level V time.5 In support of his Motion,

Defendant cites: his G.E.D.; his successful completion of the Key Program; and the

support of his family.6

       3.      Superior Court Criminal Rule 35 governs motions for modification of

sentence. “Under Rule 35(b), a motion for sentence modification must be filed

within ninety days of sentencing, absent a showing of ‘extraordinary

circumstances.’”7 The Court will not consider repetitive requests for reduction or

modification of sentence.8

       4.      This is Defendant’s second request to modify his sentences under Rule

35(b), and it is therefore barred as repetitive.9

       5.      In addition, Defendant filed this Motion more than 3 years after the



3
  The first 3 years of this sentence is a mandatory term of incarceration pursuant to 11 Del. C. §
826.
4
  D.I. 9. Probation is concurrent.
5
  D.I. 12.
6
Id.
7
  Croll v. State, 2020 WL 1909193, at *1 (Del. Apr. 17, 2020) (TABLE) (affirming the Superior
Court’s denial of a motion for modification of sentence where the motion was repetitive and filed
beyond the 90-day limit); see Hewett v. State, 2014 WL 5020251, at *1 (Del. Oct. 7, 2014) (“When
a motion for reduction of sentence is filed within ninety days of sentencing, the Superior Court has
broad discretion to decide whether to alter its judgment.”).
8
  Super. Ct. Crim. R. 35(b).
9
  See D.I. 10, 12.
                                                  2
imposition of his sentences, it is therefore time-barred under Rule 35(b).

       6.     The Court will consider an application made more than 90 days after

the imposition of sentence only in “extraordinary circumstances,” or pursuant to 11
Del. C. § 4217. Delaware law places a heavy burden on the moving party to

establish extraordinary circumstances in order to “uphold the finality of sentences.”10

“Extraordinary circumstances” excusing an untimely Rule 35(b) motion are

circumstances that “specifically justify the delay, are entirely beyond a petitioner’s

control, and have prevented the applicant from seeking the remedy on a timely

basis.”11 Mitigating factors that could have been presented at sentence, exemplary

conduct, or successful rehabilitation while incarcerated does not constitute

“extraordinary circumstances.”12

       7.     Defendant      has    not    established     “extraordinary      circumstances”

warranting a reduction or modification of his sentence under Rule 35(b).

Furthermore, the DOC has not submitted an application under 11 Del. C. § 4217.

       8.     While the Court commends Defendant for his rehabilitation efforts, the

Court finds that Defendant’s sentences are appropriate for all the reasons stated at




10
   State v. Diaz, 2015 WL 1741768, at *2 (Del. Apr. 15, 2015).
11
   State v. Culp, 152 A.3d 141, 145 (Del. 2016) (internal quotations omitted) (quoting Diaz, 2015
WL 1741768, at *2).
12
    See id. at 145–46 (recognizing that participation in educational and rehabilitative prison
programs is commendable, but does not by itself constitute “extraordinary circumstances” for
purposes of Rule 35(b)).
                                                3
the time of sentencing. 13 No additional information has been provided to the Court

that would warrant a reduction or modification of these sentences.

         NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant’s

Motion for Reduction of Sentence is DENIED.




                                                   Jan R. Jurden
                                             Jan R. Jurden, President Judge




Original to Prothonotary:
cc: Jaheel Parker (SBI# 00602926)
      Annemarie H. Puit, DAG




13
     See D.I. 9.
                                         4